UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      ____________________

                            No 01-20025
                         Summary Calendar
                      ____________________

                        FREDERICK A. BOX,

                                              Plaintiff-Appellant,

                              versus

                 OCCIDENTAL CHEMICAL CORPORATION,

                                               Defendant-Appellee.
____________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-00-CV-3501)
____________________________________________________________
                        June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Frederick A. Box appeals the summary judgment dismissing his

action against Occidental Chemical Corporation. Box contends: the

district court erred by holding his state law claim (discharged

from his employment because he refused to perform an illegal act)

was barred by res judicata; and it abused its discretion by denying

his motion to, inter alia, remand this action to state court.

     In his first action against Occidental, Box claimed:       in

violation of 29 U.S.C. § 651, he was discharged from his employment


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
with   Occidental   in    retaliation    for   complaining     about   unsafe

chemical-handling practices; and, in violation of 29 U.S.C. § 621,

Occidental discriminated against him on the basis of his age.                In

the instant    (second)    action,   filed     in   state,   and   removed    to

federal, court, Box claimed he was discharged, in violation of

Texas law, for failing to commit an illegal act and asserted a

claim under the Americans with Disabilities Act (ADA), 42 U.S.C. §

12101, et seq.

       In a comprehensive and well-reasoned opinion, the district

court held the second action barred by res judicata, because: both

actions involved the same parties; the judgment in the first action

was rendered by a court of competent jurisdiction; the first action

was disposed of by a final judgment on the merits; and both actions

were “based on the same nucleus of operational facts”, because

Box’s allegation in the second action (discharged for refusing to

falsify reports) was “inextricably intertwined” with his allegation

in the first (discharged in retaliation for complaining about

unsafe practices).       As discussed infra, it also refused Box’s

requests to amend (delete the federal — ADA — claim) and for

concomitant remand to state court.        Box v. Occidental Chem. Corp.,

No. H-00-3501 (S.D. Tex. 1 Dec. 2000).

       We reject Box’s contention that his retaliatory discharge

claim in the first action was not adjudicated on the merits.                 The

district court in the first action dismissed that claim pursuant to


                                     2
Federal Rule of Civil Procedure 12(b)(6).        Because the order does

not specify otherwise, the dismissal was an adjudication on the

merits, pursuant to Rule 41(b), which provides:        “Unless the court

in its order for dismissal otherwise specifies, a dismissal under

this subdivision and any dismissal not provided for in this rule,

other than a dismissal for lack of jurisdiction, for improper

venue, or for failure to join a party under Rule 19, operates as an

adjudication upon the merits”.      FED. R. CIV. P. 41(b).

     Box does not challenge the district court’s ruling with

respect to the remaining elements for application of res judicata.

Although he contends that his age discrimination claim and his

discharged-for-refusing-to-commit-illegal-act claim are not the

same claim and are based on different facts, he does not challenge

the district court’s conclusion that his retaliatory discharge

claim   in   the   first   action   and   his   discharged-for-refusing-

to-commit-illegal-act claim in the second are based on the same

nucleus of operational facts. In so doing, he apparently relies on

the erroneous assumption that the retaliatory discharge claim was

not adjudicated on the merits in the first action.

     Finally, concerning Box’s remand assertion, the district court

denied Box’s post-removal motion to amend his complaint to delete

his ADA claim.     In any event, even if it had allowed the amendment

to delete the only federal claim raised, the district court had

discretion to exercise supplemental jurisdiction over Box’s state-


                                     3
law claim.    See 28 U.S.C. § 1367; see also Guzzino v. Felterman,

191 F.3d 588, 595 (5th Cir. 1999) (noting “wide discretion vested

in the trial court to order a remand of state claims on the heels

of a dismissal of federal claims”).       It did not abuse that

discretion.

                                                       AFFIRMED




                                 4